Citation Nr: 1235592	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-27 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted an increased, 50 percent rating for PTSD.  The Veteran continued to seek a higher rating.

In July 2011, the Board, among other things, denied the claim for an increased rating for PTSD, currently rated 50 percent disabling.  In a March 2012 Order, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for the Veteran and VA to vacate the Board's July 2011 denial of the PTSD claim and remanded the claim to the Board.  The appeal as to the remaining issues was dismissed, as the parties to the Joint Motion did not seek to disturb these determinations.

Based on the instructions in the Joint Motion, the claim for an increased rating for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion noted that, in response to a July 2008 request for information about the Veteran's employment at the Belton Independent School District (BISD), the BISD completed a VA form 21-4192 indicating that the Veteran had worked there from September 1998 to December 2007 as an instructional aid/teacher's assistant and that his employment had been terminated because he had "too many absences due to health issues."  The parties to the Joint Motion also noted that the the record also contained "a smattering" of documents that the Veteran submitted regarding his employment with, and termination from, the BISD.

The parties to the Joint Motion found that there were likely additional employment records from the BISD that were potentially relevant to the Veteran's claim for an increased rating for PTSD because they may relate to his occupational functioning, including his ability to adapt to stressful circumstances at work or in a work-like setting.  See Joint Motion, at 3(citing 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411).  Because VA's duty to assist requires it to make reasonable efforts to obtain private records, the parties found that VA is required to make reasonable efforts to obtain any outstanding BISD records, i.e., making an initial request and a follow-up request if a response to the initial request is not received.  See Joint Motion, at 3 (citing 38 C.F.R. § 3.159(c)(1)). 

As the Board cannot undertake such development, a remand to the RO/AMC is required.

Accordingly, the claim for an increased rating for PTSD is REMANDED for the following action:

1.  Request all records relating to the Veteran from the Belton Independent School District, following the procedures for requesting private records in 38 C.F.R. § 3.159(c)(1).  If unable to obtain these records, provide the Veteran with notice consistent with 38 C.F.R. § 3.159(e), pertaining to the duty to notify claimants of inability to obtain records.

2.  Readjudicate the claim for an increased rating for PTSD.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


